Citation Nr: 1500851	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-25 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The Veteran was scheduled for a hearing before a member of the Board in March 2014.  Although a letter from the RO notified him of the hearing, he failed to appear at the hearing, did not request postponement, and has not shown good cause for the failure to appear.  Therefore, his request for a hearing is deemed abandoned.


FINDING OF FACT

Tinnitus, which was first reported in February 2011, was not shown in service and the most probative evidence indicates that any current tinnitus is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In February 2011, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, and lay statements from the Veteran and his representative.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In March 2011, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered that is adequate to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to tinnitus issue in appellate status.

II. Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

The Veteran contends that he has tinnitus due to noise exposure while in the Republic of Vietnam during his military service.

Initially, the Board notes that "[t]innitus is most commonly due to abnormalities within the auditory system, often with unexplained etiology, but may be associated with sensorineural hearing loss, ototoxic medications, infection, vascular ischemia, or acoustic neuroma."  See Elizabeth A Dinces, MD, Etiology and Diagnosis of Tinnitus, UPTODATE (Dec. 28, 2012).  

Service treatment records were silent for complaints, findings, or diagnosis of tinnitus, hearing loss, or other ear problems.  Clinical examination of the ears, generally, was reported as normal on induction examination in September 1968 and on separation examination in March 1971.  Whispered voice testing was reported as 15/15 in each ear on separation examination; audiometric testing was not performed.  The separation examiner did not identify any audiological defects.

The Veteran's DD Form 214 (Separation from Service) identifies his military occupational specialty as wireman and documents service in the Republic of Vietnam from September 1970 to March 1971.  Awards and medals were not indicative of participation in combat, nor has the Veteran alleged such.

Post-service VA treatment records dated from December 2007 to August 2012 are associated with the claims file, including the electronic Virtual VA claims file.  Since establishing care in December 2007, the Veteran did not identify problems with tinnitus, hearing acuity, or ear problems in general until July 2010.  Rather, during reviews of systems prior to July 2010, he denied problems with his ears and any recent changes in his hearing.  During the July 2010 primary care visit, he was diagnosed with left otitis externa and was prescribed ear drops for the infection.  In October 2010, he reported that his ears were still "stopped up."  

The Veteran's claim for service connection for left ear tinnitus was received in February 2011.  

During a VA audiological examination in March 2011, he reported an onset of constant tinnitus in both ears in 2010.  He described military noise exposure to artillery, gun fire, and mortar fire.  He also disclosed working around noise after service, but wearing hearing protection.  Otoscopic examination and tympanometry testing were reported as normal.  Although the Veteran did not claim entitlement to service connection for hearing loss, the examination included audiometric testing, which revealed left ear hearing loss based on a left ear auditory threshold of 40 decibels in the 4000 Hertz frequency.  See 38 C.F.R. § 3.385 (describing the criteria for impaired hearing to be considered a disability for VA compensation purposes).  

Following a review of the claims file and examination, the audiologist acknowledged that the Veteran underwent whisper test only at military entrance and exit examinations and that these tests could not be used for rating purposes.  The audiologist opined that the current tinnitus and hearing loss were "not due to or caused by noise exposure while in the military."  In support of her conclusion, the audiologist reiterated that the Veteran had reported a 2010 date of onset of tinnitus and hearing loss.  

In subsequent correspondence in support of his claim, the Veteran emphasized his noise exposure to big guns in Vietnam; he did not suggest that either his tinnitus symptoms or perceived hearing loss began in service or within one year of separation from service.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  

The Board has considered the Veteran's contention that a relationship exists between his current reported tinnitus and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service and finds his statements of noise exposure generally credible.  

The fact remains, however, that he unequivocally reported a 2010 onset of tinnitus during the March 2011 VA examination.  The VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that the reported tinnitus and objective hearing loss were not due to service given the 2010 onset of tinnitus.  The Board finds the examiner's opinion persuasive and probative evidence against the claim for service connection because it was based on a review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

As detailed, service treatment records are negative for complaints of tinnitus or perceived hearing or ear problems.  Although the lack of in-service complaints or diagnosis of tinnitus does not preclude a finding of service connection, tinnitus was not reported or shown until his claim was received in February 2011, over 39 years after separation from service.  Similarly, the first subjective complaint and objective findings among post-service treatment records of any ear or auditory problem was in July and October 2010 when the Veteran had left ear otitis externa and described his ears as "stopped up."  

The Board finds that these medical records dating since December 2007 are relevant to the issue of whether the Veteran experienced or perceived problems with tinnitus during military service or within one year of separation from service and whether any such problems continued to the present time, and the Board finds it reasonable to infer that he did not experience ongoing tinnitus problems since separation from service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, these records weigh against any finding of tinnitus incurred in service or continuing since service.   

Similarly, among the statements made in support of his claim, the Veteran has not asserted that tinnitus began in service or within one year of separation from service.  Accordingly, neither the medical evidence nor the lay evidence supports a continuity of tinnitus symptomatology since service discharge or since within one year of service discharge.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The lack of any evidence of continuing tinnitus for many years between the period of active duty and the initial documented complaints of tinnitus weighs against the claim.

Finally, while neither the Veteran nor the Board is competent to identify the etiology of his tinnitus because a variety of factors can cause tinnitus (see UpToDate, supra), the Board does observe that the contemporaneous medical evidence of record does confirm that the Veteran had a left ear infection in July 2010 before filing his claim for left ear tinnitus and that he began taking Vardenafil (Levitra), in August 2010.  In this regard, the Board notes that "less frequent adverse reactions" of Vardenafil include tinnitus.  See BAYER HEALTHCARE, HIGHLIGHTS OF PRESCRIBING INFORMATION: LEVITRA (VARDENAFIL HYDROCHLORIDE) 3 (2014).  Considering the reported onset of tinnitus being in 2010, the Board finds it more reasonable to conclude that a contemporaneous infection, ototoxic medication, or some other factor is responsible for the tinnitus that reportedly began in 2010 rather than the noise exposure during military service in Vietnam many decades earlier.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


